Citation Nr: 0709705	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  05-22 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for a deviated 
nasal septum 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1967 to February 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The deviated nasal septum is rated at the maximum schedular 
rate for a traumatic injury of the nasal septum.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a 
deviated nasal septum have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 38 C.F.R. 
§ 3.321, § 4.97, Diagnostic Codes  6502 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in February 2005.  The notice included the type of evidence 
needed to substantiate the claim for an increase, namely, 
evidence that the disability had increased in severity.  The 
veteran was informed that VA would obtain VA records and 
records from other Federal agencies and that he could submit 
private medical records or authorize VA to obtain the records 
on his behalf.  He was asked to submit evidence, which would 
include that in his possession, in support of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability and the provision for an 
effective date). 

To the extent that the VCAA notice did not include the degree 
of disability assignable, at this stage of the appeal, when 
the veteran already has notice of the rating criteria, there 
is no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claims, and 
any deficiency as to VCAA compliance regarding the degree of 
disability has not prejudiced the veteran's appeal.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).

To the extent that the VCAA notice did not include the 
provision for the effective date, the notice was deficient, 
but since the Board is denying the claim, no disability 
rating will be assigned, so there can be no possibility of 
any prejudice to the veteran with respect to any such defect 
in the VCAA notice required under Dingess.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran has been afforded a recent 
VA examination to evaluate his disability.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

On VA examination in April 2005, the veteran complained of 
recurrent nasal obstruction.  The pertinent finding was a 
minimal deformity with about a 30 percent nasal obstruction 
on the left side and 0 percent obstruction on the right.  The 
examiner reported that the disability had not changed since 
the veteran was last evaluated in 2001.  The examiner also 
stated that the veteran's employment was not adversely 
affected by the disability.  



On VA examination in August 2005, the pertinent finding was a 
minimal deformity with about a 30 percent nasal obstruction 
on the left side and 0 percent obstruction on the right.  The 
examiner reported that the disability had not changed since 
the veteran was last evaluated in 2001 and in April 2005.  
The examiner also stated that the veteran's employment was 
not adversely affected by the disability. 

Law and Regulations

The disability is currently rated 10 percent disabling under 
Diagnostic Code 6502, which is the maximum rating for a 
traumatic nasal septum deviation. 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, disability 
picture is not so exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.  

As the preponderance of the evidence is against the claim, 
the reasonable-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

ORDER

A rating higher than 10 percent for a deviated nasal septum 
is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


